Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 30 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 30 Octr. 1821.
				
				Regularity and method are so essential to the acquisition of real knowledge that the little annoyance of the Bell is a trifle to the good consequences which its sound produces when it reminds you that certain duties are to be performed at certain times—The human mind requires an incessant spur or stimulus to invigorate its action or more properly speaking to force it into certain channels where application or study is requisite which from its nature is always more or less dry most especially when the higher branches of knowledge are to occupy our minds Your idea of being a walking machine is a very good one and I hope that your habits will all be regulated by decency and decorum as well as your studies hitherto I have had no cause of complaint—Home is indeed as dear to me as ever. but poor Washington has suffered so much that we hear of littl else but sickness and deaths—Julianna Wetcroft is to be married next Tuesday week to a Mr Marshall of Kentucky he is a Nephew of the Chief Justice and a man of fortune and talents—I do not hear of any other news worth writing at present and shall conclude with love to John your affectionate Mother
				
					L. C. A—
				
				
			